          Case 4:20-cv-00027-KGB Document 39 Filed 03/25/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ROBERT STOFER                                                                   PLAINTIFF

v.                                Case No. 4:20-cv-00027-KGB

JAMES GREENE & ASSOCIATES, INC., and
JEFFREY BRANTLY                                                              DEFENDANTS

                                           JUDGMENT

       Consistent with the Court’s Order entered on this date, it is considered, ordered, and

adjudged that judgment is entered in favor of defendants James Greene & Associates, Inc., and

Jeffrey Brantly. Plaintiff Robert Stofer’s request for relief is denied.

       So adjudged this the 25th day of March, 2021.



                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge
